DORAN, J.
This is an appeal from an order granting defendant’s motion to set aside a default.
Appellant filed an action for divorce on July 25, 1947; summons and complaint were served; default was- entered August 21, 1947; the trial on the default was held September 15, 1947, and judgment entered September-18, 1947; on September 23, 1947, defendant served notice of intention of a motion to set aside the default entered on August 21; following a hearing the motion was granted and plaintiff appeals.
*242It is contended that the court’s action was an abuse of discretion.
Defendant’s affidavit in support of the motion was sufficient, indeed there is no contention to the contrary. Appellant argues that the proper remedy was a suit in equity.
There is no merit to the argument nor to the appeal.
The order is affirmed.
York, P. J., and White, J., concurred.